Citation Nr: 0728720	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bronchitis.

2.	Entitlement to service connection for sinusitis.

3.	Entitlement to service connection for a left shoulder 
disability.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.	Entitlement to service connection for a disability 
manifested by headaches.

6.	Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for residuals, multiple left eye surgeries, to 
include cataract surgery, at VA medical facilities 
commencing 1976.

7.	Entitlement to total disability based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.    

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision declining to reopen the 
previously denied claims for service connection for 
bronchitis and sinusitis, and denying service connection for 
a disorder manifested by headaches; compensation for 
additional disability resulting from cataract surgery of the 
left eye as a result of multiple surgeries at VA facilities 
beginning in 1976, under the provisions of 38 U.S.C.A. § 
1151; an October 1999 rating decision denying entitlement to 
TDIU; a December 1999 notification of a reduction in pension 
due to the removal of his wife as a dependent; and an August 
2002 rating decision declining to reopen the previously 
denied claim for service connection for a left shoulder 
disability, and denying service connection for PTSD. These 
decisions were rendered by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock Arkansas.

The veteran requested a videoconference hearing on this 
matter, which was held in April 2003 where the veteran 
presented as a witness before the undersigned acting 
veteran's law judge.  A transcript of the hearing is of 
record.

On appeal in April 2004, the Board reopened the veteran's 
service connection claims for bronchitis, sinusitis and a 
left shoulder disability and remanded these issues for 
further development.  The Board also remanded the other 
claims on appeal, to include service connection for PTSD and 
a headache disorder, entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 and entitlement to TDIU, for additional 
development of the record.  Finally, the Board determined 
that the veteran had properly withdrawn his appeal of the 
pension reduction issue.  

The veteran submitted a request to advance his case on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c), which the 
Board granted in November 2004.

After undertaking development, the AMC/RO thereafter issued a 
Supplemental Statement of the Case (SSOC) in June 2007.  The 
appeal is again before the Board at this time for further 
review. 

The Board finds that the AMC failed to comply with part of 
the Board's April 2004 Remand directive pertaining to the 
veteran's 38 U.S.C.A. § 1151, TDIU, and service connection 
for PTSD claims.  Therefore the Board may not proceed with 
its review of these aspects of the appeal, see Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders), and to this extent, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.






FINDINGS OF FACT

1.	The veteran was treated for acute bronchitis during 
service on two occasions; the most probative medical 
evidence of record does not causally link the veteran's 
post-service bronchitis diagnosis to his in-service 
bronchitis.  

2.	The veteran was treated for acute sinusitis during service 
on one occasion; the most probative medical evidence of 
record does not causally link the veteran's post-service 
diagnosis of sinusitis to his in-service sinusitis.  

3.	The service medical records (SMRs) reflect no complaints 
of, treatment for or diagnosis of chronic headache 
disorder, and the most probative medical evidence of 
record fails to establish a causal link between any 
claimed in-service headache disorder and any current 
headache disorder. 

4.	The veteran was treated for left shoulder complaints 
during service, diagnosed as arthralgia or myositis; the 
most probative medical evidence of record does not 
causally link the veteran's post-service left shoulder 
disability to his in-service complaints.  


CONCLUSIONS OF LAW

1.	Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.	Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

3.	Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

4.	Service connection for a disability manifested by 
headaches is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2006 letter from the AMC/RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly also disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  It also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and apprised him of how VA determines 
disability ratings and assigns effective dates, pursuant to 
Dingess.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the RO 
decisions that are the subject of this appeal in its April 
2006 letter.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
claims, as demonstrated by the June 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.   

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive multiple VA examinations in February 2006, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As requested in the Board's remand, the AMC/RO supplied 
complete VCAA notice in April 2004 and April 2006 letters; 
requested that the veteran identify all health care providers 
who had treated him for the claimed respiratory disorders, to 
include bronchitis and sinusitis, a left shoulder disorder, 
PTSD and headaches in the April 2004 letter; asked the 
veteran to identify all the physicians that he discussed 
during his April 2003 hearing in a March 2005 letter; 
solicited VA medical treatment records from VA medical 
facilities in Palo Alto, California, Fresno, California, and 
North Little Rock, Arkansas in September 2004, December 2004 
and March 2005 letters; requested additional information from 
Dr. G.C.E. in an August 2005 correspondence; contacted SSA in 
April 2004 for any pertinent records;  requested the 
veteran's SMRs and reports from various records depositories, 
to include USASCRUR and the NPRC; asked the veteran to 
provide buddy statements and details of claimed stressors in 
an April 2004 letter; and provide VA examinations, which 
occurred in February 2006.  Id.

Additionally, the AMC/RO has received documentation that at 
least some of the veteran's SMRs were fire-related, and 
therefore are not available for review.  In such a case, the 
Board recognizes that it has a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown 
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
notes, however, that this enhanced duty does not require it 
to engage in any "burden-shifting" analysis with respect to 
the claims.  Cromer v. Nicholson, 455 F. 3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Laws & Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  

This rule does not mean "that any manifestation of joint 
pain, any abnormality of heart action or heart sounds, any 
urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date."  38 C.F.R. § 3.303(b).  
It does mean, however, that in order to demonstrate the 
existence of a chronic disease in service, the record must 
reflect "a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b); Savage, supra, at 495-96 
(noting that "[i]f the evidence fails to demonstrate the 
applicability of the chronicity provision of § 3.303(b), a 
[veteran] may still obtain the benefit of § 3.303(b) (that 
is, providing a substitute way of showing in-service 
incurrence and medical nexus . . .) if continuity of 
symptomatology is demonstrated").  Further, "[w]hen the 
disease identity is established . . . there is no requirement 
of evidentiary showing of continuity."  38 C.F.R. § 
3.303(b).  However, "[c]ontinuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim."  38 C.F.R. § 
3.303(b); accord Grover v. West, 12 Vet. App. 109, 113 (1999) 
(noting that, according to § 3.303(b), "sufficient evidence 
is required to show continuity of symptomatology only if 
there is no evidence in service demonstrating that his 
disability was chronic").    

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III.   Evidence and Analysis 

Bronchitis and Sinusitis

The veteran's October 1942 Report of Physical Examination for 
Induction reflects a normal clinical assessment of the lungs 
and chest.  A December 1942 SMR indicates that the veteran 
had acute bronchitis.  In January 1945, the veteran had 
bronchitis, acute, catarrals, moderately severe.  Another SMR 
reveals that the veteran experienced sinusitis in May 1945.  
The veteran's November 1945 Report of Physical Examination 
for Discharge contains a normal clinical evaluation of the 
lungs and a negative chest X-ray.  This report also indicates 
that the veteran contracted sinusitis in May 1945.   

As noted in an October 1964 private medical report, the 
veteran's lungs were normal, and a May 1967 VA radiographic 
report of the chest indicates that the veteran had no cardiac 
or pulmonary abnormality.   

A February 1976 VA medical note contains a probable diagnosis 
of chronic obstructive pulmonary disease (COPD).  A June 1976 
chest X-ray was negative, with the exception of an enlarged 
retrosternal air space.  

In July 1986, A VA clinician determined that the veteran had 
no acute cardiopulmonary disease although he noted in an X-
ray the presence of bilateral plural thickening, right 
greater than left.  On a September 1986 VA chest X-ray, the 
veteran's lungs remained clear and well-expanded.  He had no 
acute cardiopulmonary disease.  A June 1987 VA X-ray report 
contains the same findings.    

In September 1991, the veteran complained of a cough and was 
diagnosed with rhinitis.  A June 1992 VA X-ray of the sinuses 
revealed a normal study, but noted the veteran's history of 
sinusitis.  Rhinitis was diagnosed.

In a June 1995 Statement in Support of Claim, the veteran 
that he commenced treatment for sinusitis during his active 
service in May 1945, and had "received treatments 
infrequently for this condition since that time." 

On a December 1995 VA medical examination report, the veteran 
complained of having an episode of sinusitis and bronchitis 
during his active service in 1945, which he reported had 
continued since that time with such symptoms as fairly 
consistent rhinorrhea, blowing of mucus from the nose, 
chronic cough and morning sputum production.  The clinician 
also noted that the veteran had quit smoking in 1984.  A 
physical examination revealed transilluminate sinuses, and 
the AP dimension to the chest appeared slightly increased.  
The veteran had clear lungs to percussion and auscultation 
and he did not cough during the examination.  A radiographic 
report revealed a normal study of the sinuses, but disclosed 
the presence of pulmonary emphysema.  A repeat study in 
January 1996 reflected unremarkable, normal lungs, cardiac 
silhouette, diaphragms and costophrenic angles.  Based on 
these data, the VA examiner diagnosed the veteran with 
chronic bronchitis and chronic sinusitis.  

At a January 1997 RO hearing, the veteran stated that he 
treated himself with inhalers for bronchitis through the 
years from his discharge in 1945 to 1970.  DRO Hearing 
Transcript (January 1997) at 9-10.  He further conveyed that 
he had had sinus trouble since childhood, and that after his 
separation from service, he treated himself for this 
disorder.  DRO Hearing Transcript (January 1997) at 10-11.  
Currently, the veteran indicated that he has difficulty 
breathing and that he spits up mucus.  DRO Hearing Transcript 
(January 1997) at 11.  

In May 1997 the veteran complained of breathing difficulty 
and sinus problems, and in November 1998 he reported having 
chest soreness 1998 for two weeks as well as coughing.  In 
January 1998 the veteran had bronchitis.  An October 1998 VA 
medical report indicates that the veteran had acute sinusitis 
as well as bronchitis.  In January 1999, the veteran's lungs 
were clear to auscultation and percussion.  

In February 1999 the veteran testified before a DRO, and 
indicated that he had bronchitis during service as well as 
upper respiratory infections, breathing difficulty, sinus 
drainage, pressure and headaches.  DRO Hearing Transcript 
(February 1999) at 4-6.  He further stated that he continued 
to experience respiratory difficulties, to include 
bronchitis, since his service discharge and that he sought 
treatment in Ann Arbor approximately two months after his 
separation.  DRO Hearing Transcript (February 1999) at 6, 7, 
8.  Thereafter, in approximately 1968, the veteran indicated 
that he received treatment for bronchitis and sinusitis at 
Camp Pachuca in Arizona.  DRO Hearing Transcript (February 
1999) at 9.  He noted that he did not consult with any 
private medical doctors after service.  DRO Hearing 
Transcript (February 1999) at 10.  Currently, the veteran 
used an inhaler, and over time he had otherwise treated 
himself with over-the-counter medications.  DRO Hearing 
Transcript (February 1999) at 14, 15.  An April 1999 VA 
medical record indicates that the veteran had bronchitis, 
managed with fluids and medication.  

On a June 2000 VA examination report, the veteran stated that 
he had a long history of bronchitis, occurring once or twice 
yearly.  A physical examination disclosed scattered 
inspiratory and expiratory wheezes throughout both lung 
fields.  At this time, the physician diagnosed the veteran 
with COPD, but offered no opinion as to the cause of such 
disorder.  An X-ray report revealed the presence of bilateral 
apical pleural thickening with pleural effusion and 
mediastinal shift.  In April 2000 and October 2000, the 
veteran complained of having nasal congestion.  An October 
2000 VA medical report diagnoses the veteran with allergic 
rhinitis.  A December 2002 chest X-ray discloses that the 
veteran had prominent bronchovascular markings but no focal 
infiltrates.  The examiner determined that the veteran had 
stable chest findings without acute abnormalities or interval 
chance since April 2002.  

A VA examination was conducted in February 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran complained of incurring 
sinus/bronchitis symptoms in 1944 to 1945 during his active 
service, manifested by coughing, nasal congestion and frontal 
headaches, and had experienced these symptoms ever since.  
Over the years, he had had treated these symptoms with over-
the-counter medication, to include an inhaler, and he 
indicated that a change to fall and spring seasons tend to 
heighten these effects.  The veteran also related a 28-year 
smoking history, dating back to his active service, and that 
he had quit in the mid-1980s.  In addition, the clinician 
noted that a chest X-ray performed in the mid-1990s confirmed 
evidence of COPD and emphysema.  The veteran denied any 
current bronchitis symptoms attributable to the lower 
respiratory tract system and denied wheezing.  The clinician 
noted that the daily bronchitis symptoms resulted from 
postnasal drainage into the posterior pharynx, as the veteran 
denied any sputum emanating from the lower reparatory tree.  
The veteran had an unremarkable sinus X-ray at this time, 
while a chest X-ray revealed pleural thickening without 
significant change from a prior, January 2005 report, which 
revealed clear lung fields.  

Based on these data, a physical examination, history provided 
by the veteran and a review of the claims file, the clinician 
diagnosed the veteran with allergic rhinitis, chronic, with 
associated chronic bronchitis, and COPD.  As for the etiology 
of these disorders, the examiner determined that "the onset 
of his allergic rhinitis/bronchitis symptoms would be in the 
early 1990s . . . It would be my medical opinion that based 
on medical evidence reviewed, these symptoms started in the 
early 1990s and are not related to the upper respiratory 
infection, which he suffered from in 1945 while stationed in 
New Guinea as I found no interim medical evidence to link 
that remote condition to symptom complaints in the early 
1990s as the records were void of respiratory related 
complaints up until then."  

The Board finds that the evidence weighs against the 
veteran's service connection claims for bronchitis and 
sinusitis.  Although the veteran's SMRs clearly document that 
he received a diagnosis of bronchitis on two occasions and 
sinusitis on one occasion, the Board cannot conclude that 
these illnesses constituted "chronic" disorders at that 
time.  Instead, each appears to have become resolved 
successfully by the time of the veteran's 1945 service 
discharge, as reflected by the normal clinical assessments 
provided in the Report of Medical Examination for Separation.  
In addition, the next medical diagnosis of bronchitis and 
sinusitis that the veteran received post-service occurred in 
December 1995, some 50 years after his service discharge.  
Such a significant lapse in time preponderates heavily 
against these claims.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board also finds that the medical evidence of record 
fails to establish a causal nexus between the veteran's 
current bronchitis and sinusitis and his active service 
diagnoses of the same.  The Board notes that the record 
reflects two conflicting medical opinions with respect to 
these issues: a negative nexus opinion by the February 2006 
VA examiner and a positive nexus opinion by Dr. G.C.E. in 
2000.  In such a circumstance, the Board must determine how 
much weight to afford each opinion.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).  The Board may place greater 
weight on one medical professional's opinion over another, 
depending on factors such as the reasoning employed, medical 
expertise, the thoroughness and detail of the opinion, 
whether or not, and the extent to which, they reviewed prior 
clinical records or the claims file, and other evidence.  See 
id., at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases"). 

With these principles in mind, the Board assigns greater 
probative weight to the VA physician's unfavorable opinion 
than it does to Dr. G.C.E.'s more favorable opinion.  In his 
February 2000 report, Dr. G.C.E. offered only a conclusory 
statement about his determination that a causal link 
connected the veteran's bronchitis and sinusitis to his 
active service, namely, that such a connection existed 
because the veteran "started smoking in the service."  In 
contrast, the February 2006 VA physician discussed how the 
nature of the veteran's current respiratory disorders, which 
he diagnosed as allergic rhinitis and associated bronchitis, 
did not align medically with the upper respiratory infections 
that the veteran had experienced during active service.  He 
also commented about the lapse in time between the veteran's 
apparently acute and transitory bronchitis and sinusitis 
during service and his post-service diagnoses of bronchitis, 
sinusitis and rhinitis in the 1990s.  In light of this more 
detailed opinion, the Board determines that the evidence 
fails to demonstrate a causal nexus between the veteran's in-
service respiratory problems and those post-service.  As 
such, the Board must deny these claims.   

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his post-service bronchitis and 
sinusitis.  As a layperson, however, he is not competent to 
provide a medical opinion about diagnosis or causation.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While the veteran is 
certainly competent to describe symptoms, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether an etiological relationship exists between his active 
service and his current disorders.  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether these disorders were caused by his active 
service.  

Left Shoulder

The veteran's October 1942 Report of Physical Examination for 
Induction reflects a normal clinical assessment of all 
systems, to include musculoskeletal.  The SMRs show that in 
May 1944 the veteran received a diagnosis of arthralgia of 
the left shoulder, moderately severe, with cause 
undetermined.  These reports state that the veteran had a 
pre-service history of a left shoulder injury from a 1940 car 
accident.  Another May 1944 SMR, dated only three days later, 
indicates that the veteran had acute and traumatic myositis, 
left pectoralis major.  The veteran at this time complained 
of slight aching in the shoulder, and X-rays taken during 
both examinations revealed normal or otherwise negative 
results.  The veteran's November 1945 Report of Physical 
Examination for Discharge contains a normal clinical 
evaluation of the musculoskeletal system.  

A January 1970 VA medical report diagnoses the veteran with 
bursitis of the shoulders.  In June 1992, rotator cuff tear 
was diagnosed.  An April 1995 private X-ray report from a 
chiropractic center indicates that the veteran had 
subluxation of the humerus and osteoarthritis of the 
glenohumeral joint.  May 1995 VA medical reports disclose 
that the veteran complained of left shoulder pain due to a 
recent fall.  An X-ray revealed no fracture, but the 
clinician diagnosed the veteran with a contusion, left 
shoulder.  

As reflected in a June 1995 Statement in Support of Claim, 
the veteran indicated that he had received VA treatment for 
his left shoulder myositis from approximately 1966 to 
present.  He again recalled how he had injured his left 
shoulder during service, for which he had to wear a sling.  
The veteran noted that he received treatment for his left 
shoulder injury about four to eight weeks after his discharge 
from service at the University Hospital in Ann Arbor, 
Michigan.  He further described how he had attempted to 
obtain these records, but that the hospital informed him that 
the records were no longer available.  In his July 1995 NOD, 
the veteran acknowledged that his left shoulder injury had 
"improved as indicated by the military at the time of my 
discharge [but] it still existed when I separated from active 
duty."   

On VA examination in January 1996, the physician, who 
reviewed the claims file, noted the veteran's account that he 
had injured his left shoulder during service after a fall in 
May 1944, for which he wore a sling for a few weeks.  At that 
time, he received a diagnosis of myositis of the left 
pectoralis major of the left shoulder.  The veteran had 
normal physical examinations on entrance to and separation 
from the military, and he indicated that since the documented 
in-service injury he had never been able to raise this 
shoulder and that he experienced pain with limitation of 
motion when he did.  X-rays of the left shoulder disclosed 
some deformity of the humerus head in the velocity area, 
which suggested an underlying rotator cuff abnormality, tear 
or degeneration, as well as mild degenerative changes along 
the acromioclavicular joint.  The physician detected no 
marked arthritis within the joint, and the head was raised up 
in the glenoid, particularly superiorly.  Based on these 
data, the physician offered his opinion that the veteran 
"does not have any residual of the myositis of the left 
shoulder.  I feel that his difficulty at the present time is 
due to rotator cuff which is exemplified by the superior 
position of the humeral head in the glenoid . . .  . Most of 
the etiology for rotator cuff tear is due to either acute 
trauma early or wearing changes which occur over a period of 
time which could certainly be the case with [the veteran]."  

January 1996, March 1996, April 1996 and May 1996 VA medical 
reports indicate that the veteran had left shoulder pain 
since an injury in 1944 and diagnose him with a left rotator 
cuff tear.

March 1996 VA X-ray reports of the left shoulder note the 
veteran's complaints of pain, and the presence of 
osteoporosis and a slightly narrowed AC joint.  At this time 
the reviewing physician also observed that the veteran's 
glenohumeral joint was unremarkable and that he had no 
significant soft tissue calcification.  Both reports contain 
a diagnosis of osteopenia.  

At a January 1997 Decision Review Officer (DRO) hearing the 
veteran testified that at the time of his service discharge, 
he continued to have left shoulder trouble and aching and 
that upon his service discharge, he treated his left shoulder 
pain with aspirin and pain medication.  DRO Hearing 
Transcript (January 1997) at 2-4.  He also indicated that he 
had not sustained any additional left shoulder injury post-
service, although he apparently received treatment for the 
left shoulder around 1960, 1968, 1970 and from 1975.  DRO 
Hearing Transcript (January 1997) at 2, 5, 6.  

In an April 1997 statement, the veteran reiterated that while 
he had been involved in a car accident prior to service in 
1940, he had only sustained an injury to his left hand at 
that time, and not to his left shoulder.  He further 
indicated that there was no medical evidence intimating that 
he had experienced any type of left shoulder injury prior to 
service.  He again commented that he received treatment for 
the left shoulder injury immediately after his discharge from 
service, but that such records no longer were available.   

A June 1998 VA X-ray report notes the presence of 
osteoporosis of the left shoulder, but the veteran's 
glenohumeral joint was unremarkable and no significant soft 
tissue calcification was observed.  He was diagnosed with 
osteopenia.  As reflected in July 1998 VA medical reports, 
the veteran had a left shoulder rotator cuff tear in addition 
to second degree degenerative arthrosis of the AC joint, 
glenohumeral joint and biceps tendon.  January 1999, February 
1999 and March 1999 VA medical reports contain diagnoses of 
rotator cuff tear, left shoulder; and arthritis, bilateral 
shoulders.  

A February 2000 private medical report from a Dr. G.C.E. 
indicates that he reviewed the veteran's SMRs relating to the 
in-service left shoulder injury.  This physician noted that 
the veteran continued to have pain and impairment of function 
in the left shoulder and received treatment from VA, wherein 
VA examiners determined that the veteran experienced a 
complete rotator cuff tear, degenerated RC tendon, extensive 
adhesions and a biceps tendon that was difficult to identify.  
Dr. G.C.E. also indicated that the veteran's arthritis of the 
left shoulder was "in part a result of activities that he 
participated in while in service."  He stated that the 
"original injury to his left shoulder occurred while he was 
in the service."

A November 2002 VA medical report indicates that the veteran 
again complained of left shoulder pain with decreased range 
of motion.  X-rays confirmed the presence of a complete tear 
of the supraspinatus tendon, as well as degenerative changes 
of the AC joint with atrophy of the left shoulder muscles.  

On VA examination in February 2006, the veteran recounted 
that he had sustained an injury during service, for which he 
received a diagnosis of myositis.  Like his respiratory 
symptoms, the veteran conveyed that his left shoulder pain 
continued after service for which he sought medical attention 
in the 1960s and 1970s.  The examiner noted the degenerative 
joint disease (DJD) of the left shoulder in 1996 as well as a 
massive rotator cuff tear in 1998 for which he submitted to 
surgery in 2002.  The left shoulder X-ray revealed spurring 
and narrowing of the glenohumeral joint.  Based on these 
data, a physical examination, history provided by the veteran 
and a review of the claims file, the clinician diagnosed the 
veteran with status post-rotator cuff tear surgery, left 
shoulder, with associated DJD.  The VA examiner concluded 
that the "onset of his left shoulder related problems was in 
1995 [after a documented fall]. . . . It is my medical 
opinion that the patient's left shoulder myositis in 1944 
could not play a role in the later diagnosed conditions in 
the mid 1990s . . . . [as] [t]he mechanism of injury in 1944 
suggested a musculoskeletal injury after striking the barrels 
in question.  He did not fall directly on the ground but 
noted impact as one would see with more serious shoulder 
injuries."  The VA physician also found noteworthy that the 
claims file "was quiet for left shoulder complains until 
1970 at which time he was diagnosed with bursitis," with the 
next complaints of left shoulder pain occurring in 1995 
immediately after a documented fall.  Accordingly, he 
reiterated that "[i]t would be my medical opinion that the 
remote injury [in service] was musculoskeletal type injury 
without significant interarticular pathology as there was no 
medical evidence to link that remote injury to his shoulder 
related complaints in the mid 1990s. . . . It would be more 
likely that his left shoulder complaints would be 
attributable to an injury of this magnitude rather than the 
remote injury [in service.  In any event, I do not feel that 
there is [a] nexus to link to remote left shoulder injury to 
left shoulder complaints in the mid 1990s as the C-file was 
void of medical evidence . . . ."  He then related the 
current left shoulder disorder, treated with surgery in the 
1990s, to age and/or the documented 1995 fall.  

The Board notes that because the veteran received a normal 
clinical evaluation of all systems upon his 1942 service 
entry, with no maladies or defects noted on the entrance 
examination, and because the record reflects no medical 
evidence of a pre-service left shoulder injury, the 
presumption of soundness remains intact.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304; accord Wagner v. Principi, 370 F.3d 1089, 
1096 (2004).

While the Board acknowledges that the veteran incurred a left 
shoulder injury during his active service, as reflected in 
his SMRs, this problem apparently had resolved by the time of 
his 1945 service discharge wherein he received a normal 
clinical assessment of his musculoskeletal system.  The next 
documented complaint of a left shoulder disorder occurred in 
1970, some 25 years post-service.  This decades-long lapse in 
time preponderates against the claim.  See Maxson, 12 Vet. 
App. at 459; see also Forshey, 284 F.3d at 1358.  Moreover, 
the 1970 record reflects a different diagnosis (bursitis, 
bilateral shoulders) than what the veteran received during 
service (arthralgia and myositis, left shoulder), which 
weighs against the claim on a chronicity/continuity theory.  

With respect to a causal nexus between the veteran's current 
left shoulder disability and his in-service left shoulder 
injury, the Board again recognizes the record contains 
conflicting medical opinions with respect to the cause or 
origin of the veteran's current disability, namely, the 
January 1996 and February 2006 VA examiner's determined that 
no causal nexus existed, while Dr. G.C.E. in February 2000 
opined that such a link did exist.  

The Board assigns greater probative weight to the two 
negative nexus opinions provided by the VA examiners in 1996 
and 2006 than it does to Dr. G.C.E.'s 2000 positive opinion.  
Both VA examiners described their rationales in greater 
detail than did Dr. G.C.E., who opined merely that the 
current left shoulder malady was causally related to the 
veteran's in-service injury because "[t]he original injury . 
. . occurred while he was in the service."  He offered no 
further rationale and did not discuss the potential impact on 
the veteran's current disorder of his documented 1995 fall, 
which later yielded debridement surgery.  Also, despite the 
AMC/RO's post-April 2004 remand attempts to elicit a more in 
depth discussion of his conclusions, Dr. G.C.E. offered none.  
In stark contrast, the VA clinicians explained that the 
medical nature of the veteran's current disorder, i.e., an 
interarticular pathology, could not be related to or a result 
of his documented in-service injury, which was 
musculoskeletal in character.  Moreover, they both took into 
account the intervening 1995 traumatic fall, which shortly 
thereafter led the veteran to receive treatment for the left 
shoulder and eventual surgery.  They further found it 
noteworthy that the medical records in the file were silent 
for left shoulder treatment until more than two decades post-
service, while Dr. E.C.G. made no mention of this fact.  All 
in all, the Board determines that the negative opinions 
outweigh Dr. G.C.E.'s favorable opinion, and thus, the 
veteran has failed to establish a causal nexus between his 
in-service left shoulder injury and his current disorder.  
Accordingly, the Board must deny this claim.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his post-service bronchitis left 
shoulder disorder.  As a layperson, however, he is not 
competent to provide a medical opinion about diagnosis or 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
his active service and his current disorder.  As a result, 
his own assertions are not probative to the critical issue in 
this case of whether the disorder was caused by his active 
service.  

Headaches

The veteran's October 1942 Report of Physical Examination for 
Induction reflects a normal clinical assessment of all 
systems.  The veteran's November 1945 Report of Physical 
Examination for Discharge did not note any headache 
complaints or findings.

In June 1992 the veteran complained of headaches; rhinitis 
was noted.  In his April 2003 hearing, the veteran testified 
that he did not have much of a headache at present.

During a February 2006 VA neurological examination, the VA 
physician, who reviewed the claims file, discussed the 
veteran's account that he had experienced headaches in the 
1940s, which continued through his service discharge.  The 
veteran described the headaches as bifrontal associated with 
nausea and photophobia.  They occurred one to two times 
weekly and lasted from hours to a full day, with such trigger 
factors as stress.  After a physical examination, the 
physician determined that the veteran had headaches most 
consistent with migrainous type headaches.  After a review of 
the claims file, he noted that "I could find no record of 
these headaches occurring while he was in the service and no 
specific way to relate this to disabilities from that times 
[sic]."

The Board finds that the evidence preponderates against the 
veteran's service connection claim for a disability 
manifested by headaches.  A review of the veteran's available 
SMRs reveal no complaints of, treatment for or diagnosis of a 
headache disorder, to include migraines, and such silence on 
the record weighs against the claim, as it does not 
demonstrate in-service incurrence.  In addition, the February 
2006 VA medical examiner expressly determined that he could 
not relate or link the veteran's current migraine headaches 
with his active service or any incident thereof, as required 
to establish service connection.  In the absence of such 
supportive evidence, the Board must deny this claim.  

The Board acknowledges the veteran's contentions that he has 
a chronic headache disorder that he believes began during 
service.  As a layperson, however, he is not competent to 
provide a medical opinion about diagnosis or causation.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While the veteran is 
certainly competent to describe symptoms, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether an etiological relationship exists between his active 
service and a current disorder.  As a result, his own 
assertions are not probative to the critical issue in this 
case of whether a headache disorder was caused by his active 
service. 

IV.  Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for bronchitis, sinusitis, a left 
shoulder disability and a disability manifested by headaches.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for bronchitis is denied. 

Service connection for sinusitis is denied.

Service connection for a left shoulder disability is denied.

Service connection for a disability manifested by headaches 
is denied.


REMAND

As noted above, the Board determines that the AMC/RO failed 
to effectuate the Board's April 2004 Remand in its entirety.  
Stegall, 11 Vet. App. at 271.    Specifically, in its April 
2004 Remand, the Board directed the AMC/RO to readjudicate 
all issues on appeal, to include the 38 U.S.C.A. § 1151 and 
TDIU claims.  However, in its June 2007 SSOC, the AMC/RO 
failed to do so, instead opting to defer adjudicating the § 
1151 and TDIU issues.  The Board must therefore again remand 
the appeal so that the AMC/RO may consider these claims in 
light of all the evidence of record.

The veteran has reported various stressors associated with 
his service.  He contends that he spent time aboard a troop 
train, and during his passage to Asia, his ship confronted a 
typhoon, which made many soldiers ill.  He was assigned to 
the 312 Bombardment Company, and reported having exposure to 
combat for approximately three years.  The veteran recalled 
that the enemy dropped paratroopers and attacked the unit 
next to them.  In addition, he reported contracting yellow 
jaundice and thought he would die.  During a stay in a 
hospital during service, the enemy bombed the facility, 
killing one patient and destroying the hospital.  The veteran 
stated that he had a "near miss" in that he witnessed a 
plane explode after having caught fire, which required him to 
flee.  He conveyed that many of his friends had been killed 
but he could not recall their names, and noted that he saw 
dead bodies being carried out of planes.  The veteran 
attested that he "was in combat the whole time I was over 
there."  

While the AMC/RO took steps to verify the veteran's claimed 
in-service stressors, it fell short in its duty to assist the 
veteran in this regard.  Specifically, as set forth in the 
Board's Remand, it instructed the AMC/RO to request a records 
search of unit histories and morning reports from the NPRC 
for the "388th Bomb Squad, 312th Group, V BC Division, V AF 
Corps FEAF for the following periods of time: 	October to 
December 1943; 	January to March 1944; 	April to June 1944; 
	July to September 1944; 	October to December 1944; 	January to 
March 1945; 	April to June 1945; 	July to September 1945; 
	October to December 1945."  While the AMC/RO did so in a 
March 2005 information request, the NPRC responded in April 
2005 that for a morning reports search, "we need a 3 month 
increment only (not 3 yrs), allegation and complete 
organization vet was assigned to."  Thereafter, in December 
2005 the AMC/RO requested the same information from NARA, but 
in its December 2005 response, NARA expressly indicated that 
"[m]orning reports, if extant, are in the custody of the 
National Personnel Records Center . . . ."  The AMC/RO made 
no attempt to submit a modified request for morning reports 
from the NPRC, given the NPRC's April 2005 response, nor did 
it seek to obtain clarification from the veteran as to the 
stressor allegations as it related to the dates provided.  
While the Board recognizes the AMC/RO's efforts to comply 
with the specific terms of the Board's Remand directive, 
given the importance of verifying a stressor in the instant 
case, as the veteran currently has a PTSD diagnosis and a 
positive nexus opinion reflected in a February 2006 VA 
psychiatric examination report, additional efforts to verify 
the claimed stressors must occur. 

Accordingly, the case is remanded for the following action:

1.  The AMC/RO should contact the veteran 
and explain specifically that it requires 
information about each specific stressful 
in-service event and an accompanying 
three-month period during which time the 
veteran believes the stressor occurred.

2.  Thereafter, the AMC/RO should request 
from NPRC the morning reports for the 
388th Bomb Squad, 312th Group, V BC 
Division, V AF Corps FEAF for the 
pertinent periods of time.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the veteran's claims for (1) 
compensation pursuant to 38 U.S.C.A. § 
1151 for residuals, multiple left eye 
surgeries, to include cataract surgery, 
at VA medical facilities commencing 1976; 
(2) TDIU and (3) service connection for 
PTSD.  If the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


___________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


